DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/12/2022 has been entered. Claims 1 and 3-5 remain pending in the application. Applicant's amendments to the Drawings have overcome each and every objection previously set forth in the Final Office Action mailed 01/19/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al.  (US PGPub 2006/0090736), hereinafter “Nishiwaki”, in view of Weizenauer et al. (US PGPub 2009/0223486), hereinafter “Weizenauer”.
	Regarding claim 1, Nishiwaki discloses a gasoline direct injection rail, comprising:
a rail body (1) (¶36); and
an inlet (31) that is in communication with a high-pressure pump (3) (¶¶37-38,43), the inlet being connected to an end of the rail body (See Fig. 1; ¶¶38,56 – as seen in Fig. 1, at least the rightmost element 31 is at the right transverse end of rail body 1, further each element 31 is position at the outermost radial end of rail body 1), wherein
the inlet has a fuel flow passage (46) and an insertion part (32a) inserted into the rail body (¶64,67),
an orifice (35) is provided on a distal end surface of the insertion part (¶58),
an orifice hole (35a) having a diameter smaller than a diameter of the fuel flow passage is formed to penetrate a center of the orifice (See Fig. 1; ¶70),
the orifice hole is provided on the same plane as the distal end surface of the insertion part (¶63)
the insertion part of the inlet has a hollow part (43) (¶63), and
the hollow part is positioned between the fuel flow passage and the orifice See Fig. 1).
Nishiwaki is silent regarding the inlet is provided between the rail body and the high-pressure pump.
However, Weizenauer teaches providing an inlet (64) between a rail body (40) and a high-pressure pump (12) (¶30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nishiwaki, by providing an inlet between the rail body and the high-pressure pump, as taught by Weizenauer, for the purpose of dampening pressure pulsations (¶3,30,45).

Regarding claim 3, Nishiwaki discloses the orifice is integrally provided in the insertion part of the inlet (¶35).

Regarding claim 4, Nishiwaki discloses the orifice is provided as a component separate from the inlet and the rail body (¶¶58,63).

Regarding claim 5, Nishiwaki discloses an engagement step (24) is provided on an inner circumference of the rail body (¶63), and
the orifice and the orifice hole are provided between the engagement step and an opening of the inlet (See Fig. 1).

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant argues Nishiwaki does not teach an inlet between the rail body and the high-pressure pump. The deficiencies of Nishiwaki are cured by Weizenauer. Weizenauer teaches the use of dampers between the rail body and the injector, as in Nishiwaki, but also teaches the use of dampers between the rail body and the high-pressure pump. One of ordinary skill in the art would be motivated to provide the additional damper between the rail body and high-pressure pump for dampening pressure pulsations between the rail body and high-pressure pump. Therefore, the claims are obvious in view of this combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747